DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 16 September 2022 is acknowledged.  Claims 18-21 are withdrawn from consideration.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: The claims employ both “interlocking” and “inter-locking.”  Consistent terminology is required.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stop,” “interface,” interlocking structure” and “ring” which are recited in instant dependent claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant dependent claims 6 and 16 recite the term “stop” in relation to other structural terms/limitations, however, the instant specification is devoid of the term “stop,” rendering the claims indefinite, for it is unclear as to the specific structure being recited in the instant claims.  Claims 8 and 9 employ the term “interlocking” or “inter-locking” structure, however, the instant specification does not employ these terms, rendering the claim indefinite as to exactly what the structure is being recited.  Claims 13-15 employ the term “ring” in relation to other structural terms/limitations, however, the instant specification only employs the phrase “dial ring,” rendering the claims indefinite, for it unclear if the term “ring” is the “dial ring” or some other structural element.  All other claims are rejected due to their dependency.
Claims 11 recites the limitation "the body interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-17 are similarly rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s cited non-patent literature document “Rain Bird Bezel Artwork Concepts” dated by Applicant as Dec. 10, 2017 (hereinafter RB1). RB1 discloses a flow sensor (see entire document) including a body, a gauge associated with the body, the gauge including first fluid characteristic indicia (see numbers 0-20 indicating GPH) and an indicator (needle) that moves relative to the first fluid characteristic indicia to indicate a current fluid characteristic (i.e. GPH); and a second fluid characteristic indicator (outer ring with “FILTER, check mark, LEAK and fluid drop symbols) associated with the gauge to provide further information based on first fluid characteristic indicia and a current fluid characteristic and being moveable relative to the first fluid characteristic indicia upon disengagement of a lock (fine-tooth spline) intermediate the second fluid characteristic indicator and the body (as recited in instant independent claim 1); wherein the second fluid characteristic indicator includes flow condition indicia (i.e. LEAK, FILTER clogged and GREEN for proper flow) (as recited in instant dependent claim 2); wherein the second fluid characteristic indicator includes a dial rotatable about the gauge (as recited in instant dependent claim 3); Wherein the second fluid characteristic indicator has a locked position in which the second fluid characteristic indicator is locked (via splines) against rotational movement and an unlocked position in which the second fluid characteristic indicator is free to rotate about the gauge (as recited in instant dependent claim 4); wherein the dial includes an axis of rotation and is moveable along the axis of rotation between the locked position and the unlocked position (as recited in instant dependent claim 5); further including a stop (spline) that limits travel of the dial when moving from the locked to the unlocked position (as recited in instant dependent claim 6); wherein the lock maintains the dial in the locked position against unintentional movement (as recited in instant dependent claim 7); wherein the lock includes an inter-locking/interlocking structure on the body and the dial, the dial including an axis of rotation, and the inter-locking structure prohibiting rotation about the axis of rotation and permitting movement along the axis of rotation (as recited in instant dependent claim 8); wherein the interlocking structure includes at least one rib/spline on the dial (as recited in instant dependent claim 9); wherein the at least one rib/spline on the body includes a first set of serrations/splines and the at least one rib on the dial includes a second set of serrations (as recited in instant dependent claim 10).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s cited non-patent literature document “Rain Bird” dated by Applicant as Nov. 16, 2017 (hereinafter RB2). RB2 discloses a flow sensor (see entire document) including a body, a gauge associated with the body, the gauge including first fluid characteristic indicia (see numbers 0-20 indicating GPH) and an indicator (needle) that moves relative to the first fluid characteristic indicia to indicate a current fluid characteristic (i.e. GPH); and a second fluid characteristic indicator (outer ring with “FILTER, check mark, LEAK and fluid drop symbols) associated with the gauge to provide further information based on first fluid characteristic indicia and a current fluid characteristic and being moveable relative to the first fluid characteristic indicia upon disengagement of a lock (fine-tooth spline) intermediate the second fluid characteristic indicator and the body (as recited in instant independent claim 1); wherein the second fluid characteristic indicator includes flow condition indicia (i.e. LEAK, FILTER clogged and GREEN for proper flow) (as recited in instant dependent claim 2); wherein the second fluid characteristic indicator includes a dial rotatable about the gauge (as recited in instant dependent claim 3); wherein the second fluid characteristic indicator has a locked position in which the second fluid characteristic indicator is locked (via splines) against rotational movement and an unlocked position in which the second fluid characteristic indicator is free to rotate about the gauge (as recited in instant dependent claim 4); wherein the dial includes an axis of rotation and is moveable along the axis of rotation between the locked position and the unlocked position (as recited in instant dependent claim 5); further including a stop (spline) that limits travel of the dial when moving from the locked to the unlocked position (as recited in instant dependent claim 6); wherein the lock maintains the dial in the locked position against unintentional movement (as recited in instant dependent claim 7); wherein the lock includes an inter-locking/interlocking structure on the body and the dial, the dial including an axis of rotation, and the inter-locking structure prohibiting rotation about the axis of rotation and permitting movement along the axis of rotation (as recited in instant dependent claim 8); wherein the interlocking structure includes at least one rib/spline on the dial (as recited in instant dependent claim 9); wherein the at least one rib/spline on the body includes a first set of serrations/splines and the at least one rib on the dial includes a second set of serrations (as recited in instant dependent claim 10).

Allowable Subject Matter
Claims 11-17 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM E.S.T.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855